Dominguez v Reisner (2015 NY Slip Op 00646)





Dominguez v Reisner


2015 NY Slip Op 00646


Decided on January 26, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2015

Mazzarelli, J.P., Renwick, DeGrasse, Richter, Clark, JJ.


14059 651924/13

[*1] Paul Dominguez, Plaintiff-Appellant,
vIan Reisner, Defendant-Respondent.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Shirley Werner Kornreich, J.), entered on or about May 20, 2014,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated December 30, 2014,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: JANUARY 26, 2015
CLERK